Citation Nr: 0933348	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-12 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for right foot 
arthritis, claimed as secondary to his service-connected 
bilateral knee disabilities.  

2.  Entitlement to service connection for left shoulder 
arthritis, claimed as secondary to his service-connected 
bilateral knee disabilities.  

3.  Entitlement to service connection for right hip 
arthritis, claimed as secondary to his service-connected 
bilateral knee disabilities.  

4.  Entitlement to service connection for arthritis of the 
upper and lower spine, claimed as secondary to his service-
connected bilateral knee disabilities.  

5.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.  




REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1940 to 
September 1945 and from September 1950 to June 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma that, in pertinent part, denied 
entitlement to the above matters.  

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2008).  


REMAND

A preliminary review of the record discloses a need for 
additional development prior to final appellate review.  In 
this regard, the Veteran's initial contentions with respect 
to his claims of service connection for a right foot, right 
hip, spine, and left shoulder arthritis included that they 
were secondary to his service-connected right knee 
disability.  More recently, in January 2007, April 2007, and 
May 2008 statements, the Veteran has raised another theory of 
entitlement, i.e., that the Veteran's right foot, right hip, 
back, and left shoulder disabilities are secondary to his 
bilateral service-connected knee disabilities.  The RO has 
not yet addressed this theory of entitlement to the benefits 
sought.  VA is obligated to develop and consider all theories 
that are raised by the record or by the claimant.  See 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Secondary service connection can 
include cases where an otherwise non-service connected 
disability is aggravated (rather than caused) by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 445, 
448-49 (1995) (en banc).  Establishing service connection on 
a secondary basis requires: (1) competent evidence (a medical 
diagnosis) of current chronic disability; (2) evidence of a 
service-connected disability; and (3) competent evidence that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); see also Allen, 7 Vet. App. at 449.  

The evidence of record does not include a VA examination that 
was based on a thorough review of the record and addresses 
whether or not the Veteran's right foot, right hip, spine, 
and left shoulder arthritis were caused or aggravated by the 
Veteran's bilateral service-connected knee disabilities.  On 
November 2006 VA examination, degenerative arthritis of the 
right foot, right hip, back, and left shoulder was diagnosed, 
and the examiner opined that they were the result of 
degenerative aging processes, and that he could see no 
physiologic or anatomic reason why the left hip would cause 
his arthritic conditions.  However, in an August 2006 letter, 
V.P.D.O. indicated that the Veteran's disabilities are 
secondary to his knee disabilities.  

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the Veteran has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury, or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The Court has held that the requirement for evidence 
that a disability "may be associated" with service is a 
"low threshold" requirement.  

As the record includes a current diagnosis of right foot, 
right hip, spine, and left shoulder arthritis, a medical 
opinion from the Veteran's physician suggesting that the 
disabilities may be related to his service-connected knee 
disabilities, and also reflects that the Veteran has 
complained of continuous symptoms of pain (which satisfies 
the "low threshold" standard of McLendon), another VA 
examination for a medical opinion is necessary.  Moreover, as 
noted above, the record reflects that the November 2006 
opinion is inadequate to make a conclusive determination 
regarding the issue of service connection as it appears to be 
based on a belief that the Veteran has a service-connected 
left hip disability, which was not shown nor was alleged.  
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that 
a physician's opinion based on an inaccurate factual premise 
has no probative value).  

Regarding the issue of entitlement to a rating in excess of 
10 percent for the Veteran's service-connected right knee 
disability, at the June 2009 BVA hearing, the Veteran 
asserted that his right knee disability is more severe than 
reflected by the 10 percent rating assigned, as he indicated 
he had been walking with a cane for approximately 2 years.  
The Veteran also submitted additional treatment records from 
his private physician regarding his right knee in support of 
his hearing testimony.  In light of the foregoing, a 
contemporaneous examination is necessary to determine the 
current severity of the Veteran's right knee disability.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Please note, 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) and expedited handling is requested.  
Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify the providers of all treatment 
and/or evaluation he has received for his 
right foot, right hip, spine, left 
shoulder, and right knee arthritis since 
March 2009, the date of the last 
Supplemental Statement of the Case and of 
the most recent private treatment record, 
and to submit any such treatment records 
or complete an authorization to permit 
the VA to obtain those records.  The RO 
should then obtain and associate with the 
claims file any records identified by the 
Veteran.  

2.  Thereafter, the RO/AMC should arrange 
for an examination to determine the 
likely etiology of any current right 
foot, right hip, spine, and left shoulder 
arthritis, and to ascertain the current 
severity and manifestations of his 
service-connected right knee disability.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  

(a) The examiner is requested to review 
all pertinent records associated with the 
claims file and offer comments and an 
opinion, as to whether any currently 
diagnosed right foot, right hip, spine, 
and left shoulder arthritis is causally 
or etiologically related to service or to 
the Veteran's bilateral service connected 
knee arthritis.  

(b) If any currently diagnosed right 
foot, right hip, spine, and left shoulder 
arthritis is not caused by the Veteran's 
service connected bilateral knee 
arthritis, the examiner is further 
requested to offer comments and an 
opinion as to whether the service 
connected bilateral knee arthritis has 
chronically worsened or has permanently 
increased the severity of any diagnosed 
right foot, right hip, spine, and left 
shoulder arthritis.

(c) With respect to the Veteran's right 
knee arthritis, the examiner is requested 
to report complaints and clinical 
findings pertaining to this disability in 
detail and should included complete range 
of motion testing.  The examiner should 
determine whether there is additional 
loss of function due to pain, on use, or 
during flare-ups, if any, and if 
feasible, express the additional 
impairment of function in terms of 
additional degree of limitation of 
motion.  If this is not possible, the 
examiner should so state.  

(d) A clear rationale for all opinions 
would be helpful and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  However, if the requested 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state and explain why an opinion cannot 
be provided without resort to 
speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




